Exhibit 10.51

 

LETTER AGREEMENT

 

This letter agreement (the “Letter”) is entered into by Adam J. Pliska
(“Pliska”) and Ourgame International Holdings Limited (“Ourgame”) in connection
with an Executive Employment Agreement, dated as of January 24, 2018, by and
between Pliska and Ourgame (the “Employment Agreement”) and as amended in June
2018 (the “Amendment”, and together with the Employment Agreement, the
“Agreement”). All capitalized terms not defined herein shall have the meaning
set forth in the Agreement.

 

The purpose of this Letter is to establish that, effective as of December 31,
2018 (the “Payment Earning Date”), Pliska earned the full profitability
incentive payment of $1,500,000 set forth in Section 3, bullet 5 of the
Agreement (the “Incentive Payment”). As such, as of the Payment Earning Date,
Pliska will be entitled to receive the Incentive Payment in full.
Notwithstanding the foregoing, Pliska agrees and acknowledges that Ourgame is in
the process of entering into a reverse merger transaction pursuant to an
Agreement and Plan of Reorganization by and among Black Ridge Acquisition Corp.,
a Delaware corporation, Black Ridge Merger Sub Corp., a Delaware corporation,
Allied Esports Entertainment, Inc., a Delaware corporation, Noble Link Global
Limited, a British Virgin Islands exempted company, Ourgame, and Primo Vital
Ltd., a British Virgin Islands exempted company (the “Merger Agreement”).
Ourgame believes that the transactions contemplated by the Merger Agreement will
close in Q1 of 2019 (i.e. on or before March 31, 2019) (the “Cutoff Date”).
Pliska and Ourgame hereby agree and acknowledge as follows:

 

•Pliska agrees that Ourgame can delay payment of the Incentive Payment until the
first to occur of (i) the closing of the transactions contemplated by the Merger
Agreement, or (ii) the Cutoff Date.

 

•Nothing in this letter serves as a waiver by Pliska of his right to receive the
Incentive Payment. If Pliska has not received the Incentive Payment on or before
the Cutoff Date, he will be entitled to any and all remedies available to him
against Ourgame and its subsidiaries to enforce payment of the Incentive
Payment.

 

This Letter and the Agreement constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and supersede
all prior and contemporaneous arrangements, agreements and understandings,
whether oral or written and whether express or implied. This Letter shall be
governed by and construed in accordance with the laws of California, excluding
any conflict or choice of law rule or principle that might otherwise refer
construction or interpretation thereof to the substantive laws of another
jurisdiction. The parties hereby expressly consent to the personal and exclusive
jurisdiction and venue of the state and federal courts located in Orange County,
California. No amendment or modification of any provision of this Letter shall
be effective unless signed in writing

 

 

OURGAME HOLDINGS INTERNATIONAL LIMITED

 

By: /s/ Kwok Leung Frank NG                       /s/ Adam J.
Pliska                                             Name: Kwok Leung Frank NG
Adam J. Pliska Title: Co-CEO   Date: 12/19/2018  





 

 

 

 

 

 

 



 1 



 